

115 HR 7011 IH: Strengthening our Military Assets by Researching Technology to Better Assure Security and Efficiency Act
U.S. House of Representatives
2018-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7011IN THE HOUSE OF REPRESENTATIVESOctober 2, 2018Mr. Issa (for himself and Ms. Clarke of New York) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo direct the Secretary of Defense to conduct a study of the potential application of smart
			 technology on military installations.
	
 1.Short titleThis Act may be cited as the Strengthening our Military Assets by Researching Technology to Better Assure Security and Efficiency Act or the SMART BASE Act.
		2.Study on use of smart technology by Department of Defense
 (a)StudyThe Secretary of Defense shall conduct a study of using smart technology on military installations to—
 (1)improve military readiness; (2)improve the delivery of services to members of the Armed Forces and the families of such members;
 (3)enhance physical security and cybersecurity; and (4)realize cost savings by increasing the efficiency of infrastructure and asset management.
 (b)Matters includedThe study under subsection (a) shall— (1)identify military installations that have adopted smart technology;
 (2)with respect to such installations— (A)detail specific examples of the implementation of the smart technology;
 (B)detail the average costs for the procurement and implementation of the smart technology; and (C)analyze any positive or negative effects of the use of the smart technology on the installation;
 (3)identify smart technologies that have the potential to be adopted more broadly in military installations;
 (4)review the potential cybersecurity implications of adopting smart technology and how the Department of Defense can mitigate vulnerabilities to ensure the information systems of a military installation are secured from cybersecurity breaches; and
 (5)include any additional matters the Secretary considers appropriate. (c)ReportNot later than December 31, 2019, the Secretary shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report on the study under subsection (a), including any recommendations the Secretary considers appropriate with respect to implementing smart technology on military installations.
 (d)Smart technology definedIn this Act, the term smart technology means a range of technologies and devices, including with respect to automation, artificial intelligence, wireless and wired communications, sensors, actuators, meters, connected and interconnected devices, data sharing, and data analytics, that are used in various applications to make cities and communities more efficient, sustainable, resilient, and competitive.
			